Citation Nr: 1426566	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hallux valgus.

2.  Entitlement to service connection for hammertoes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from November 1971 to September 1973.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. In that decision, the RO, among other things, denied entitlement to service connection for hallux valgus and hammertoes.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In December 2008, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is of record in the VBMS file, annexed to a copy of the June 2009 Board remand.

In June 2009 and November 2011, and November 2013, the Board remanded the claims for additional development.

The issue of entitlement to service connection for hallux valgus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's hammertoes are related to service.




CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, hammertoes were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that his hammertoes are related to service, including wearing combat boots and running therein.  In an October 2009 statement, Dr. Rowlett, a podiatrist, stated that, judging by the extent of the Veteran's hammertoes, it was plausible that they were due to his wearing combat boots and running in service.  As Dr. Rowlett explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).   Although the July 2012 VA examiner declined to diagnose hammertoes, VA treatment records contained diagnoses of this disorder and the physician's assistant who prepared the February 2014 addendum found these diagnoses valid.  Although the physician's assistant found the hammertoes unrelated to service, his etiological opinion was flawed for the reasons indicated in the Remand section below.

The evidence is thus at least evenly balanced as to whether the Veteran's hammertoes, which constitute a current disability as they were diagnosed during the pendency of the appeal, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hammertoes is warranted.

As the claim is being granted in full, discussion of the Veterans Claims Assistance Act of 2000 is unnecessary.



ORDER

Entitlement to service connection for hammertoes is granted.


REMAND

As noted in the prior remands, the Veteran's October 1971 enlistment examination report shows that he had first degree pes planus.  In June 2007, a VA examiner opined that the Veteran's flexible pes planus progressed to the hallux valgus deformity.  The opinion was ambiguous, however, because the examiner did not indicate when the progression had taken place and later wrote that it was unlikely that the Veteran's walking barefoot aboard ship had resulted in aggravation of his pes planus and subsequent hallux valgus.  The July 2012 VA examiner diagnosed hallux valgus but did not opine as to its etiology.

The Board therefore instructed in its July 2013 remand that a new examination take place and that an opinion be given as to whether hallux valgus is related to the Veteran's service, to include the symptoms he reported therein, and that the examiner "should specifically comment on the VA examiner's opinion in June 2007 that the Veteran's flexible pes planus has resulted in progressing to the hallux valgus deformity." As noted by the Veteran's representative in the November 2013 informal hearing presentation, the August 2013 VA examiner did not address the June 2007 opinion in the rationale section of his opinion indicating that the Veteran's hallux valgus was not related to service.   The Board thus remanded the claim for an additional opinion.

A new opinion was provided in February 2014.  While the Board appreciates the efforts of the AOJ and the physician's assistant who conducted the August 2013 examination and provided the February 2014 opinion, there are several flaws that require a remand.  First, the Board requested an opinion from a physician and not a physician's assistant.  Second, the physician's assistant reasoned that a diagnosis of sore feet over 33 years ago would not likely be the cause of the hallux valgus, based in part on "the absence of documentation from 1971-2005."  The Court has held, however, that the absence of clinical evidence should not be the sole factor in concluding that there is a lack of relationship between current disability and service where, as here, there is lay testimony that the Veteran had symptoms during such time period.  Significantly, during the Board hearing, the Veteran testified that he experienced foot symptoms during this time period but did not seek treatment.  Third, the physician's assistant concluded his opinion by stating that he could not determine the specific cause of the Veteran's hallux valgus or hammertoes without resorting to pure speculation.  Such language is disfavored by the Court.  Jones v. Shinseki, 23 Vet.  App. 382 (2009).

While none of these errors by themselves would necessarily render the opinion inadequate or constitute non-compliance with the Board's remand instructions, together they render the opinion inadequate.  Therefore, although the Board regrets the additional delay, another remand is required for a new opinion, by a physician.

Accordingly, the claim for entitlement to service connection for hallux valgus is REMANDED for the following action:

1.  Obtain an opinion from a VA podiatrist.  The claims file must be sent to the podiatrist for review.

The podiatrist should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hallux valgus is related to his service.  In offering this opinion, the podiatrist should specifically consider the Veteran's testimony that he experienced symptoms of these disorders but did not seek treatment for them.  The podiatrist should consider the prior opinions, in particular, that of the June 2007 VA examiner, who opined that flexible pes planus progressed to the hallux valgus deformity.

A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for hallux valgus.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


